UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1583



In re:   ROBERTO ANTOINE DARDEN, a/k/a “Dizz-e”, a/k/a “Javon”,


                Petitioner.



                 On Petition for Writ of Mandamus.
                     (4:11-cr-00052-AWA-LRL-1)


Submitted:   September 13, 2016         Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden petitions for a writ of mandamus

seeking an order compelling the district court to grant his motion

for recusal.      We conclude that Darden is not entitled to mandamus

relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                   Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re Norfolk S. Ry. Co., 756 F.3d 282, 294 (4th Cir. 2014).

       Darden   has    not   shown      the       existence   of    an   extraordinary

circumstance, nor has he shown that he has a clear right to the

relief he seeks.        Accordingly, we deny leave to proceed in forma

pauperis and the petition for writ of mandamus.                     We dispense with

oral    argument      because     the    facts       and   legal    contentions     are

adequately      presented    in    the    materials        before    this   court   and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                              2